            Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                  ML No: 20-897
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
FORGERY INVESTIGATION                     )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-70759

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Margarita I. Pendarvis, Trial Attorney, Office of

International Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor

subsequently designated by the Office of International Affairs), as a commissioner to collect

evidence and to take such other action as is necessary to execute this and any subsequent,

supplemental requests for assistance with the above-captioned criminal matter from Sint

Maarten. In support of this application, the United States asserts:

                                      RELEVANT FACTS

       1.       The Central Authority of Sint Maarten, Attorney General’s Office for Sint

Maarten, submitted a request for assistance (the Request) to the United States, pursuant to the to

the Treaty on Mutual Legal Assistance Between the United States of America and the Kingdom

of the Netherlands, U.S.-Neth., June 12, 1981, S. TREATY DOC. 97-16 (the Treaty).

       2.       As stated in the Request, the Public Prosecutor’s Office in Sint Maarten is

prosecuting Edward O’Neal Arrindell (Arrindell) and others for bribery, forgery, money
            Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 2 of 11




laundering, and tax fraud, which occurred between in and about 2006 and 2017, in violation of the

criminal law of Sint Maarten, specifically, Articles 2:404, 2:184, and 2:312 of the Sint Maarten

Criminal Code, and Article 49 of the Tax Code of Sint Maarten. Under the Treaty, the United

States is obligated to assist in response to the Request.

       3.       According to authorities in Sint Maarten, Arrindell participated in a criminal

scheme to bribe a Member of the Sint Maarten Parliament, in return for his involvement in bid

rigging and awarding port contracts to companies associated with Arrindell. In addition, the

former CEO of the Sint Maarten Port Company and Arrindell issued fake invoices to the port,

which were subsequently paid out by the port to the respective companies by checks. The

invoicing companies were registered in the name of Arrindell’s family, friends, and acquaintances.

Although these persons were aware of the misuse of their companies by Arrindell, they had little

involvement in the production of the fake invoices but cashed the checks on Arrindell’s behalf and

provided him with the cash amounts. Furthermore, Arrindell owes approximately USD 4,500,000

in unpaid taxes to the government in Sint Maarten.

       4.       The proceeds of the crimes are estimated at about USD 11,000,000. Arrindell used

the cash to purchase luxury goods, including a yacht, which was seized during the financial

criminal investigation. Specifically, on October 29, 2018, a Judge in Sint Maarten decided that,

even though the yacht was registered in someone else’s name, Arrindell was the actual owner.

According to the Judge, the parties involved engaged in a sham arrangement to conceal the true

entitlement to the yacht, but at the time the yacht was seized, it was in Sint Maarten and in the

possession of Arrindell who acted as the owner of the boat and had the names of his children

permanently painted on the yacht. In December 2018, the Judge ordered the seizure and the sale




                                                      2
             Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 3 of 11




of the yacht. This yacht is registered in the United States and in 2012, it was used to secure a loan

with First Federal Bank in the United States.

        5.       On April 11, 2019, Arrindell was sentenced by the Sint Maarten Court of First

Instance to three months’ imprisonment for the withdrawal of the yacht from seizure by sailing it

without authorization from Sint Maarten to Anguilla.

        6.       To further the prosecution, authorities in Sint Maarten have asked U.S. authorities

to provide bank records from First Federal Bank pertaining to the loan on the yacht.

                                      LEGAL BACKGROUND

        7.       A treaty 1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The provisions

of a treaty have equal footing with acts of Congress and are binding on the courts. See Asakura v.

City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801); United

States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty should be

construed liberally “to give effect to the purpose which animates it.” United States v. Stuart, 489

U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent that the provisions of a

treaty are inconsistent with a preexisting statutory provision, the treaty supersedes the statute.

Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        8.       The United States and the Kingdom of the Netherlands entered into the Treaty to

promote more effective judicial cooperation and assistance between the parties in criminal

matters. See Treaty, pmbl. 2 The Treaty obligates each party, upon request, to provide assistance

to the other in criminal investigations, prosecutions, and related proceedings, including

assistance in serving documents, obtaining testimony, statements, and records, and executing



1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.


                                                       3
             Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 4 of 11




searches and seizures. Treaty Annex, Article 1(2). In addition, the Treaty, like 18 U.S.C. § 3512,

authorizes federal courts to use compulsory measures to further the execution of such requests.

Treaty Annex, Article 5(1). (“A person from whom evidence is sought shall, if necessary, be

compelled by subpoena to appear and testify or produce documents, records and articles to the same

extent as in investigations or proceedings in the Requested State.”).

        9.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

        Upon application, duly authorized by an appropriate official of the Department of
        Justice, of an Attorney for the Government, a Federal judge may issue such orders
        as may be necessary to execute a request from a foreign authority for assistance in
        the investigation or prosecution of criminal offenses, or in proceedings related to
        the prosecution of criminal offenses, including proceedings regarding forfeiture,
        sentencing, and restitution.

                        *                       *                       *

        [A]n application for execution of a request from a foreign authority under this
        section may be filed . . . in the District of Columbia.

                        *                       *                       *

        The term “foreign authority” means a foreign judicial authority, a foreign
        authority responsible for the investigation or prosecution of criminal offenses or
        for proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making
        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        10.      Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.


                                                       4
          Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 5 of 11




Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086. 3 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        11.     An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs 4 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government. 5 Upon

such a duly authorized application, Section 3512 authorizes a federal judge 6 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18



3
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

4
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

5
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
6
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                         5
          Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 6 of 11




U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       12.     Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                     REQUEST FOR ORDER

       13.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section

3512. In addition, the Request was submitted by an appropriate “foreign authority,” the Attorney

General’s Office for Sint Maarten, and seeks assistance in the prosecution of bribery, forgery, tax

fraud, money laundering--criminal offenses in Sint Maarten. The requested Order is necessary to

execute the Request, and the assistance requested, i.e., the production of bank records, falls

squarely within that contemplated by Section 3512 and the Treaty. Finally, this application was

properly filed in the District of Columbia.

       14.     This application is being made ex parte, consistent with U.S. practice in its
                                                       6
         Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 7 of 11




domestic criminal matters.

       15.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients. This is true

even if the Requesting State, as here, seeks financial records, because the Right to Financial

Privacy Act, 12 U.S.C. §§ 3401 et seq., including its notice provisions, does not apply to the

execution of foreign requests for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633,

639 (2d Cir. 1989), cert. denied, 493 U.S. 1072 (1990); In re Letters of Request from the

Supreme Court of Hong Kong, 821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter of Request

for Judicial Assistance from the Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F.

Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this Court should authorize a commissioner to

collect the evidence requested without notice to any person(s) or entity(ies) other than the

recipient(s) of any given commissioner subpoena.

       16.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Margarita I.

Pendarvis, Trial Attorney, Office of International Affairs (or a substitute or successor

subsequently designated by the Office of International Affairs) as a commissioner, authorizing

the undersigned to take the actions necessary, including the issuance of commissioner’s

subpoenas, as needed, to collect the evidence necessary to execute any pending request for



                                                      7
         Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 8 of 11




assistance and any subsequent, supplemental requests in connection with the same matter, in a

manner consistent with the intended use of the evidence.

                                            Respectfully submitted,

                                            VAUGHN A. ARY
                                            DIRECTOR
                                            OFFICE OF INTERNATIONAL AFFAIRS
                                            OK Bar Number 12199




                                     By:    ____________________________
                                            Margarita I. Pendarvis
                                            Trial Attorney
                                            D.C. Bar Number 888283921
                                            Office of International Affairs
                                            Criminal Division, Department of Justice
                                            1301 New York Avenue, N.W.
                                            Washington, D.C. 20530
                                            (202) 307-0646
                                            Margarita.Pendarvis@usdoj.gov




                                                   8
Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 9 of 11




                      ATTACHMENT A




                                9
        Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 10 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
FORGERY INVESTIGATION                     )
                                          )
__________________________________________)

Reference:     CRM-182-70759
(Please repeat when responding.)

                              COMMISSIONER’S SUBPOENA

TO: ______________________

       I, Commissioner _________________, Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on _____________, for the purpose of rendering assistance to

___________________, command that you provide the following documents regarding (an)

alleged violation(s) of the laws of _________________; specifically, _______________, in

violation of Section ___________ of the _____________________Code.

       Provide records to International Affairs Specialist _________________by emailing them

to _________________ or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:
        Case 1:20-ml-00897-RBC Document 1 Filed 06/25/20 Page 11 of 11




       For failure to provide records, you may be deemed guilty of contempt and liable to

penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   Margarita I. Pendarvis
                                                   Trial Attorney
                                                   D.C. Bar Number 888283921
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 307-0646
                                                   Margarita.Pendarvis@usdoj.gov




                                                  2
